Citation Nr: 1705893	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  11-08 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE
	
Entitlement to service connection for bilateral hearing loss.
 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's case rests with the RO in Cheyenne, Wyoming.

In November 2011, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
This case was previously remanded by the Board in March 2014 and June 2016.  The case has been returned to the Board for review.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issue on appeal must be remanded for further development before a decision may be made on the merits.

The Veteran contends that his current bilateral hearing loss disability is due to in-service exposure to gunfire noise during training and excessive weaponry fire, explosions and heavy machinery noise while in active service.  

The Veteran was afforded a VA fee-basis audiology examination in May 2003.  The examiner obtained the relevant history, examined the Veteran and indicated the Veteran had bilateral sensorineural hearing loss.  Audiometric findings at that time demonstrated bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  The examiner opined that the noise the Veteran experienced in the military may have contributed to his hearing loss, but a history of continuous noise exposure through his post service occupations makes it difficult to identify his service as the sole cause of his hearing loss.  In February 2006, the Board denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran was examined a second time in October 2010 by a VA examiner.  The October 2010 VA examiner opined that it was less likely as not that the Veteran's hearing loss was related to military noise exposure.  The rationale provided in support of this opinion stated that "[t]he hearing at separation was WNL, AU."  In March 2014, after receipt of new and material evidence, including the October 2010 VA examination, the Board reopened the claim and remanded the case to obtain a medical opinion as to the etiology of the Veteran's hearing loss.  In so doing, the Board noted that the absence of documented hearing loss in service is not fatal to a service connection claim and that the Veteran is competent to provide lay evidence regarding any symptoms capable of lay observation since service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board therefore directed the examiner to consider the Veteran's statements regarding the onset and progression of his hearing loss.    

On remand, an addendum opinion was provided in April 2014.  The April 2014 VA examiner opined that the Veteran's hearing loss was "less likely as not" caused by or a result of noise exposure while in service since the Veteran's hearing was found to be within normal limits at the time of enlistment and separation.  The examiner also cited several medical treatises finding a lack of evidence to show that noise induced hearing loss could develop later in lifetime after the cessation of noise exposure.  In May 2016, the Veteran's representative submitted a medical treatise concluding that noise induced hearing damage to the ear has progressive consequences to hearing, even after the traumatic noise damage ceased.  In June 2016, the Board remanded the claim to discuss the significance of the treatise submitted by the Veteran's representative.   The Board requested the examiner state whether it was at least as likely as not that the Veteran's bilateral hearing loss was incurred in or due to the Veteran's in-service acoustic trauma.  The June 2016 remand further requested the new opinion discuss the Veteran's lay statements and testimony of record.  In June 2016, the Veteran was afforded an addendum VA opinion.  The June 11, 2016 VA examiner opined that the Veteran's hearing loss was "less likely than not" incurred in or caused by the claimed in-service injury, event or illness.  The rationale for the June 2016 opinion was that "there was not a STS during servi[c]e.  There is no evidence of hearing injury during service."  On June 24, 2016, the same audiologist reiterated that opinion and additionally referenced the IOM study in 2005 entitled "Noise and Military Service" as indicating "there is not sufficient evidence in longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in a lifetime, long after the cessation of that noise exposure."

The Board again notes that, under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim.  See Ledford, 3 Vet. App. at 89.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran reported exposure to gunfire noise during training and excessive weaponry fire, explosions and heavy machinery noise while in active service.  The Veteran is considered competent to attest to his exposure to noise during service as he has personal knowledge of the circumstances surrounding his service, and noise is perceived through his senses.  See Layno, 6 Vet. App. at 470.  The Board also finds him credible in this regard as such is consistent with the circumstances of his service as the Veteran's DD 214 indicates that he received the rifle marksman badge, which supports his contention that he was exposed to gunfire noise.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case, the Board acknowledges the Veteran's in-service exposure to acoustic trauma.  

The June 2016 VA examiner based the negative nexus opinion on the fact that the Veteran demonstrated normal hearing at the time of his entrance to active service and showed no significant threshold shift at the time of his separation from active service.  The examiner did not acknowledge the Veteran's competent and credible reports of in-service noise exposure or explain why it is not at least as likely as not that his current hearing loss disability is etiologically related to service, to include the in-service noise exposure, as directed by the June 2016 remand.  Additionally, the examiner did not discuss the Veteran's competent and credible statements that he has suffered from hearing loss since shortly after service. As a result of the inadequate rationale for the expressed opinion, the Board finds that an addendum opinion is required to address the nature and etiology of the Veteran's hearing loss disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Both the April 2014 and June 2016 examiners indicated the August 1966 induction examination audiometric test was within normal limits.  Audiometric results dated prior to November 1, 1967 are presumed to be reported in standards set forth by the American Standards Association (ASA).  From November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI).  The October 1964 pre-induction audiometric test results, converted from ASA units to ISO units were 10, 5, 5, 5, and 15 decibels at 500, 1000, 2000, 3000 and 4000 for the right ear, and 10, 5, 5, 5, and 10 decibels at 500, 1000, 2000, 3000 and 4000 for the left ear.  The August 1966 induction audiometric test results, converted from ASA units to ISO units were 15, 15, 20 and 35 decibels at 500, 1000, 2000 and 4000 for the right ear, and 20, 15, 20 and 20 decibels at 500, 1000, 2000 and 4000 for the left ear.  However, there is no indication that the examiners considered the results as converted.  Since the Veteran's separation examination occurred after November 1, 1967 conversion to ISO units is not required.  The Board notes that after conversion to ISO the Veteran's August 1966 induction audiometric test results revealed some degree of right ear hearing loss at 4000 Hertz, per Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  Per the holding in Hensley, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  As such, the conversion of the audiometric findings from ASA units to ISO units may impact the opinion provided.  Accordingly, upon remand the addendum opinion must contain consideration of the August 1966 induction examination audiometric findings converted from ASA units to ISO units as outlined above.

Accordingly, the case is REMANDED for the following action:

1.  Request that an appropriately qualified examiner, other than the VA examiners who provided the April 2014 and June 2016 opinions, provide an addendum opinion concerning the etiology of the Veteran's bilateral hearing loss.  If the examiner determines that an additional examination is required, such an examination must be conducted.  After a review of the claims folder, the examiner is asked to address the following:

With consideration of the audiometric findings on induction examination in August 1966 as converted from ASA units to ISO-ANSI standards, as outlined above: 

a. Is it at least as likely as not (50 percent probability or greater) that any current hearing loss was present during active service, or is otherwise etiologically related to active service, to include acoustic trauma. 
 
For purposes of this opinion, the examiner must consider the Veteran's acoustic trauma as an in-service injury, despite the absence of documentation of injury in his service records.

The examiner must also consider that per the holding in Hensley, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  

Furthermore, the examiner must discuss the significance of the medical treatise evidence submitted by the Veteran's representative in May 2016.

A complete rationale must be provided for all opinions reached.  In rendering the requested opinion and providing the supporting rationale the examiner is directed to note that the absence of in-service evidence of hearing loss or a hearing loss disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, 5 Vet. App. At 159

2.  After the above development, and any other development deemed necessary, has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.  Thereafter, return the claim to the Board for review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

